         Case 2:20-cv-12712 Document 1 Filed 09/15/20 Page 1 of 12 PageID: 1




Michael D. Sirota – NJ Attorney ID # 014321986
Cameron A. Welch – NJ Attorney ID # 031262005
COLE SCHOTZ P.C.
Court Plaza North
25 Main Street
P.O. Box 800
Hackensack, New Jersey 07602-0800
201-489-3000
201-489-1536 Facsimile
Email: msirota@coleschotz.com
Email: cwelch@coleschotz.com

-and -

Thomas A. Clare, P.C. (pro hac vice pending)
Daniel P. Watkins (pro hac vice pending)
CLARE LOCKE LLP
10 Prince Street
Alexandria, VA 22314
Telephone: (202) 628-7400
Email: tom@clarelocke.com
Email: daniel@clarelocke.com

Attorneys for Plaintiff, Andrew P. Napolitano

ANDREW P. NAPOLITANO,                            UNITED STATES DISTRICT COURT
                                                 FOR THE DISTRICT OF NEW JERSEY
                       Plaintiff,                CIVIL ACTION NO.

          v.                                                      Civil Action

CHARLES CORBISHLEY,                                              COMPLAINT

                       Defendant.


         Plaintiff Andrew P. Napolitano (“Former Judge Napolitano”), by way of Complaint against

Defendant Charles Corbishley (“ Defendant”), alleges and states as follows:

                                    NATURE OF THE ACTION

         1.     Former Judge Andrew P. Napolitano files this action to vindicate his good name

after Defendant executed his extortionate scheme and defamatory smear campaign to damage

permanently Former Judge Napolitano’s reputation with fabricated and baseless accusations of
        Case 2:20-cv-12712 Document 1 Filed 09/15/20 Page 2 of 12 PageID: 2




sexual misconduct that supposedly occurred more than thirty years in the past.

         2.       Defendant is a convicted felon with a criminal record that spans three decades.

Although he made a run-of-the-mill appearance in Judge Napolitano’s court in the late 1980s as a

defendant in a criminal proceeding, Defendant has now concocted a false story that his then-

criminal lawyer (now conveniently deceased) supposedly set up an arrangement whereby

Defendant received lenient treatment from Former Judge Napolitano in exchange for a sexual

favor. Nothing could be further from the truth.

         3.       Former Judge Napolitano has never had any private, ex parte meeting with

Defendant; further, he never engaged in any sort of sexual contact with Defendant, and

Former Judge Napolitano never made any agreement – or otherwise had any communications – to

impose a lesser sentence for Defendant in exchange for any favor or services. Former Judge

Napolitano certainly never committed the sexual assault Defendant falsely contends transpired

decades ago.

         4.       On September 11, 2020, after a failed months long campaign to extort a settlement,

Defendant filed a lawsuit against Former Judge Napolitano setting forth his fabricated sexual

assault story in graphic detail and demanding $10 million. Defendant filed his sham lawsuit in an

entirely improper venue, the Southern District of New York, in which none of the alleged events

are purported to have transpired and in which neither Defendant nor Former Judge Napolitano

reside. Presumably, Defendant chose this improper venue – the nation’s largest media market –

to maximize the exposure his lawsuit would receive.

         5.       Even though he knew the accusations were demonstrably false, Defendant, both

directly and through his attorneys, repeated his fabricated claims by publicizing the scandalous

and false sexual assault allegations to numerous media outlets in an attempt to garner publicity for

himself and his suit to coerce and oppress Former Judge Napolitano in furtherance of his

                                                  2
60509/0001-21283004v1
        Case 2:20-cv-12712 Document 1 Filed 09/15/20 Page 3 of 12 PageID: 3




extortionate scheme. At the same time, Defendant repeated his false story on multiple occasions,

both before and after the filing of suit, to third parties, including New Jersey residents.

          6.      Former Judge Napolitano brings this action in the correct venue to set the record

straight, to vindicate his rights under civil law, to restore his reputation as a distinguished jurist,

and to establish Defendant’s liability for the harm that his false and defamatory statements have

caused. Former Judge Napolitano seeks an award of compensatory damages for the reputational

and economic harm caused by Defendant’s false accusations and, given the willful and malicious

nature of Defendant’s conduct in knowingly publishing defamatory falsehoods about him,

Former Judge Napolitano also seeks an award of punitive damages.

                                              PARTIES

          7.      Former Judge Napolitano is a resident of, and is domiciled in, Sussex County, New

Jersey. Former Judge Napolitano previously served as a judge for the Superior Court of New

Jersey in Bergen County, New Jersey.

          8.      Defendant is a resident of South Carolina.

                                   JURISDICTION AND VENUE

          9.      This Court has subject matter jurisdiction pursuant to 28 U.S.C. § 1332 because

Plaintiff is a citizen of the State of New Jersey, Defendant is a citizen of another state, and the

amount in controversy exceeds $75,000.

          10.     Venue is proper in this Court pursuant to 28 U.S.C. § 1391(b) because a substantial

part of the events or omissions giving rise to the claims asserted allegedly occurred in this District.

In fact, the entirety of Defendant’s concocted story purportedly took place in Bergen County, New

Jersey.

          11.     This Court has personal jurisdiction over Defendant because Defendant expressly

aimed and purposefully directed his defamatory statements – which are based on conduct that

                                                   3
60509/0001-21283004v1
        Case 2:20-cv-12712 Document 1 Filed 09/15/20 Page 4 of 12 PageID: 4




supposedly took place in Bergen County, New Jersey – at Former Judge Napolitano, a New Jersey

resident, knowing that the brunt of the injury would be felt in New Jersey. Among other

affirmative acts, Defendant launched his campaign of extortion and defamation by sending a

demand letter and proposed verified complaint, intended for filing in the Superior Court of New

Jersey, Bergen County, to Former Judge Napolitano at his New Jersey residence.

                                    FACTUAL ALLEGATIONS

         12.      Defendant’s campaign against Former Judge Napolitano is almost a year in the

making. Long before filing suit against Former Judge Napolitano, Defendant hired his attorneys

and agents, Jon Norinsberg and Bennitta Joseph, to serve as his legal counsel through the law firm

of Joseph & Norinsberg, LLC.

         13.      Even though Defendant knew that his accusations were completely false, and that

Former Judge Napolitano had never acted improperly towards him, he set out to extort the Former

Judge by threatening to publicize this fabulist account of sexual misconduct.

         14.      Defendant directed his agents and lawyers to send an extortionate demand letter to

Former Judge Napolitano on December 2, 2019. This letter included a draft verified complaint

asserting false accusations of sexual misconduct and corruption against Former Judge Napolitano.

The verified complaint even went so far as to falsely insinuate that Defendant was a juvenile at the

time of the alleged incident, even though available public records clearly demonstrate that

Defendant was a twenty (20) year-old man when he appeared in Court before then-Judge

Napolitano. That extortion demand and verified Complaint (the “Original Complaint”) are

attached as Exhibit 1 and incorporated herein by reference.

         15.      After receiving Defendant’s extortion demand, Former Judge Napolitano retained

counsel who sent a letter to Defendant’s counsel on January 16, 2020, demanding that Defendant

retract his defamatory statements. The January 16, 2020 letter is attached as Exhibit 2 and

                                                  4
60509/0001-21283004v1
        Case 2:20-cv-12712 Document 1 Filed 09/15/20 Page 5 of 12 PageID: 5




incorporated herein by reference. The January 16, 2020 letter provided documentary evidence that

confirmed the impossibility of Defendant’s fabricated claims.

         16.      One of those pieces of evidence was the fact that at the time Defendant claims his

fabricated tale occurred, Former Judge Napolitano did not live in a “house” with a “driveway” that

could have been shoveled, and there was no “out back” where the alleged assault could have

occurred. Former Judge Napolitano lived on the 26th floor of a condominium building in

Hackensack, New Jersey.

         17.      Incredibly, even though Defendant, who resided in Hackensack, New Jersey at all

times relevant to the fabricated allegations, could not identify the address of the home, or even the

street, on which this incident that has left him so scarred purportedly occurred, Defendant did not

abandon his extortionate scheme and retract his defamatory statements.

         18.      Instead, Defendant chose to recklessly disregard the contents of January 16, 2020

letter and refused to withdraw the Complaint. Defendant pivoted to a new allegation that the act

occurred at an unidentified home in Hackensack, New Jersey that was “owned/leased/rented and/or

borrowed” by Former Judge Napolitano.

         19.      After Former Judge Napolitano refused to succumb to his extortionate scheme,

throughout the Spring of 2020 Defendant contacted his former associates, including two New

Jersey residents, and recounted the fabricated tale to them – a story Defendant had conspicuously

never mentioned in over thirty (30) years.

         20.      On September 11, 2020, Defendant filed a baseless lawsuit alleging that he had

been sexually abused by Former Judge Napolitano. See Charles Corbishley v. Andrew Napolitano,

Case No. 1:20-cv-07445 (Sep. 11, 2020 S.D.N.Y.). That lawsuit was improperly filed in the

Southern District of New York based on a false allegation that Former Judge Napolitano resides



                                                  5
60509/0001-21283004v1
        Case 2:20-cv-12712 Document 1 Filed 09/15/20 Page 6 of 12 PageID: 6




in the City, County and State of New York.1

         21.       Defendant was forced to make even more substantive changes to his accusations in

the complaint he ultimately filed in order to continue his scheme. In its latest iteration, the current

complaint changes the alleged location of the supposed sexual assault from Former Judge

Napolitano’s residence to a home that was “owned/leased/rented and/or borrowed” by Former

Judge Napolitano “and/or Robert Hollis [Defendant’s deceased criminal defense lawyer], so as to

arrange for a clandestine location where Napolitano could meet privately with Corbishley.”

         22.       In the Original Complaint, Defendant claimed that his attorney arranged the

“private, ex parte, meeting with Former Judge Napolitano at “the Napolitano residence,” and that

he went to Former Judge Napolitano’s “house,” where he was asked to “go out back” to “shovel

the driveway.” Defendant claimed this “out back” was where the assault took place.

         23.       Thus, even though Defendant has had actual knowledge that his claims were pure

fiction, and was put on further written notice of that claim-defeating fact and supporting

documentary evidence, Defendant doubled down on his false accusations and filed a sham lawsuit

to inflict further damage to Former Judge Napolitano’s reputation.

         24.       To be clear, Defendant transmitted the Original Complaint and subsequently filed

his sham-pleading in the Southern District of New York in bad faith and for improper purposes.

Specifically,      his    false    complaints       were      intended      to    harass,     coerce      and    oppress

Former Judge Napolitano, cause malicious injury, damage his reputation, and extort him into

paying millions in “hush money” demanded by Defendant. Former Judge Napolitano refuses to

be extorted.

         25.       The claims set forth in Defendant’s Original Complaint and his sham-pleading


1
  Contemporaneously with the filing of this action, Former Judge Napolitano will file a motion in that action to
transfer venue to this District, where it should have been filed in the first instance given that all of the events alleged
in that action purportedly occurred in this District and Former Judge Napolitano resides in this District.
                                                             6
60509/0001-21283004v1
        Case 2:20-cv-12712 Document 1 Filed 09/15/20 Page 7 of 12 PageID: 7




Southern District of New York Complaint are objectively meritless, completely baseless as a

matter of law, and Defendant has no reasonable expectation, whatsoever, that he will secure

favorable relief through the judicial process for claims he knows to be false. Instead, he is simply

seeking to use fear of public ridicule, coercion and oppression to extort Former Judge Napolitano.

         26.      Both before and after filing suit against Former Judge Napolitano, in September of

2020, Defendant, through his agents and lawyers, repeated the incendiary accusations in

coordinated press releases and related statements to journalists and the public in an unashamed

attempt to try his case in the court of public opinion before Former Judge Napolitano even had a

chance to use the judicial process to vindicate his rights. Such actions represented a malicious

abuse of process in so far as Defendant used his sham-pleading, and the legal process, to further

his extortionate efforts and media campaign.

         27.      Defendant knew that these were false statements but nonetheless published them to

obtain publicity and leverage and cause even more irreparable harm to Former Judge Napolitano’s

reputation.

         28.      By filing his false claims against Former Judge Napolitano and publicizing the

allegations he fabricated, Defendant, through his agents and lawyers, swiftly mobilized a media

firestorm against Former Judge Napolitano. Hundreds of thousands of individuals read the false

allegations and this caused irreparable damage to Former Judge Napolitano’s reputation.

         29.      Defendant   knew    his     smear       campaign   and   extortion   scheme   against

Former Judge Napolitano was completely baseless, but he intentionally disregarded the truth to

continue in his attempt to coerce Former Judge Napolitano into paying him to go away.

                                               COUNT ONE
                                            (Defamation – per se)
         30.      Former Judge Napolitano repeats and realleges the allegations contained in the

preceding paragraphs as if stated fully herein.
                                                      7
60509/0001-21283004v1
        Case 2:20-cv-12712 Document 1 Filed 09/15/20 Page 8 of 12 PageID: 8




         31.       Defendant published defamatory statements of fact of and concerning

Former Judge Napolitano, including but not limited to false accusations that Former Judge

Napolitano had:

                  Conspired with “Hollis, so as to arrange for a clandestine location” for the
                   purpose of “sexually assaulting, sexually abusing, and/or having sexual contact”
                   with Defendant.
                  “[F]orced [Defendant] to perform fellatio.”
                   “[F]orcibly sodomiz[ed] [Defendant].”
                  “[I]mpose[d] a lighter sentence on [Defendant]” and showed “improper
                   preferential treatment toward” Defendant because Judge Napolitano “was
                   attempting to create goodwill with [Defendant], and thereby ensure that
                   [Defendant] would remain silent about Napolitano’s sexual assault of him.”
                  “[R]ecently reached out to law enforcement authorities and made completely
                   false criminal accusations against accusations against” Defendant that were
                   “outright fabrications.”
                  “Attempt[ed] to harass and intimidate” Defendant “and one of [his] witnesses.”

         32.       Defendant made these statements in his sham complaint that he filed in the Southern

District of New York.

         33.       Additionally, Defendant made these statements to his friends, acquaintances and

family members. Defendant repeated these statements in press releases that he caused to be issued

to the public in connection with his smear campaign against Former Judge Napolitano.

         34.       In September of 2020, Defendant made the following statements, through his

counsel and agents, to members of the press and the public:

         “Judge Napolitano perverted the enormous judicial power that we gave him to uphold
         the law, when he used his judicial authority to sexually assault Mr. Corbishley. Further,
         Napolitano’s recent use of his judicial power and influence to intimidate Mr. Corbishley
         into silence by fabricating criminal charges against him, reveal nothing has changed.
         Judge Napolitano will not hesitate to use his power and influence to intimidate people
         he perceives as powerless when it satisfies his personal agenda.”

          “For over 30 years, [Defendant] has suffered tremendous physical and emotional
         distress because of Judge Napolitano’s abhorrent actions.”

         35.       In various communications throughout 2020 with the media, friends, and family

members, Defendant falsely alleged, in words or in substance, that Former Judge Napolitano had:
                                                    8
60509/0001-21283004v1
        Case 2:20-cv-12712 Document 1 Filed 09/15/20 Page 9 of 12 PageID: 9




                  “fabricated false charges” against Defendant.
                  “sexually assaulted and battered” him.
                  “orchestrated and carried out an unlawful scheme with his former defense
                   counsel to exchange clemency for sexual favors.”
                  “intentionally caused him to suffer severe pain and emotional distress.”
                   “forcibly sodomized [Defendant].”

         36.       All of these statements are completely false and without merit.

         37.       Defendant never had any ex parte meeting with Former Judge Napolitano, Former

Judge Napolitano never sexually assaulted him, and Former Judge Napolitano never conspired

with Defendant’s criminal defense counsel. Defendant was not even a minor when the alleged

events occurred, but rather a twenty (20) year-old man. That Defendant would attempt to associate

his fabricated story of alleged abuse of a career criminal with child victimization is an

unconscionable affront to real victims of such acts.

         38.       Former Judge Napolitano never made false accusations against Defendant, and he

never intimidated, harassed, or otherwise acted improperly towards anyone.

         39.       At all times relevant, Defendant knew that these defamatory statements were

completely false and baseless. Still, Defendant published the statements with actual malice and

with the specific intent to harass Former Judge Napolitano, to pressure him into paying for the

made-up claims, and to subvert this legal process.

         40.       Defendant has published these defamatory statements to multiple parties knowing

that they would damage Former Judge Napolitano’s reputation and professional standing.

         41.       These    defamatory     statements    have    permanently     maligned   Former

Judge Napolitano’s formerly pristine reputation—which he has spent decades building—as a

highly regarded lawyer and respected jurist.

         42.       These statements are defamatory per se because they falsely accuse

Former Judge Napolitano of corruption in the performance of his public duties as a Superior Court

                                                    9
60509/0001-21283004v1
      Case 2:20-cv-12712 Document 1 Filed 09/15/20 Page 10 of 12 PageID: 10




Judge.       Further, they falsely state that Former Judge Napolitano has committed criminal

misconduct, and they affect him in his business, trade, and profession.

         43.      Defendant has no applicable privilege or legal authorization to make these false and

defamatory statements, or if he did, he abused it.

         44.      Defendant made these false and defamatory statements intentionally, willfully,

maliciously, and in conscious disregard of Former Judge Napolitano’s rights and reputation and of

the truth.

         45.      Defendant acted with actual malice, showing intentional and reckless disregard for

the falsity of his statements about Former Judge Napolitano. Defendant made his defamatory

accusations with the intent to harm, and out of hostility toward, Former Judge Napolitano.

         46.      As a direct and foreseeable result of Defendant’s false and defamatory statements,

Former Judge Napolitano’s professional standing in relation to his business and trade has been

substantially impugned.

         47.      As a direct and foreseeable result of Defendant’s defamatory statements,

Former Judge Napolitano’s relationships with community members, peers, acquaintances,

coworkers, readers, and friends have been damaged and destroyed.

         48.      As a direct and foreseeable result of Defendant’s defamatory statements,

Former Judge Napolitano has been exposed to public hatred, contempt, and ridicule.

         49.      As a direct and foreseeable result of Defendant’s false and defamatory statements,

Former Judge Napolitano has been forced to make substantial expenditures of money to remedy

the defamation and suffered other economic and special damages.

         50.      In view of the foregoing, Former Judge Napolitano is entitled to actual, presumed,

punitive, and other damages in an amount to be proven at trial.



                                                   10
60509/0001-21283004v1
      Case 2:20-cv-12712 Document 1 Filed 09/15/20 Page 11 of 12 PageID: 11




               DEFENDANT’S CONDUCT WARRANTS PUNITIVE DAMAGES

         51.      Former Judge Napolitano repeats and realleges each of the foregoing paragraphs as

if set forth fully herein.

         52.      Defendant’s conduct warrants the imposition of punitive damages. The factors

justifying punitive damages include, at a minimum, the following:

                  a.     Defendant ignored information available to him that rebutted his false
                         statements;

                  b.     Defendant acted with knowledge that his statements were false;

                  c.     Defendant deliberately published, and caused others to publish, statements
                         they he knew to be false because Defendant wanted to discredit Former
                         Judge Napolitano and extort him for a financial payout;

                  d.     Defendant knew that publishing such incendiary claims would have a
                         damaging impact on Former Judge Napolitano; and

                  e.     Even after Former Judge Napolitano directed Defendant to indisputable
                         evidence showing that Defendant’s statements are false, Defendant refused
                         to retract his false statements.

                                      PRAYER FOR RELIEF

         WHEREFORE, Plaintiff respectfully requests that the Court enter an award in Former

Judge Napolitano’s favor, and against Defendant, as follows:

                  (1)    awarding Former Judge Napolitano compensatory damages in an amount to
                         be determined;

                  (2)    awarding Former Judge Napolitano punitive damages in an amount to be
                         determined;

                  (3)    awarding Former Judge Napolitano all expenses and costs, including
                         attorneys’ fees; and

                  (4)    such other and further relief as the Court deems appropriate.


                                 (SIGNATURE PAGE FOLLOWS)




                                                  11
60509/0001-21283004v1
      Case 2:20-cv-12712 Document 1 Filed 09/15/20 Page 12 of 12 PageID: 12



Dated: September 15, 2020               Respectfully Submitted,

                                        /s Michael D. Sirota
                                        Michael D. Sirota – Atty ID # 014321986
                                        Cameron A. Welch – Atty ID # 031262005
                                        COLE SCHOTZ P.C.
                                        Court Plaza North
                                        25 Main Street
                                        P.O. Box 800
                                        Hackensack, New Jersey 07602-0800
                                        Telephone: (201) 489-3000
                                        Email: msirota@coleschotz.com
                                        Email: cwelch@coleschotz.com

                                        Thomas A. Clare, P.C. (pro hac vice pending)
                                        Daniel P. Watkins (pro hac vice pending)
                                        CLARE LOCKE LLP
                                        10 Prince Street
                                        Alexandria, VA 22314
                                        Telephone: (202) 628-7400
                                        Email: tom@clarelocke.com
                                        Email: daniel@clarelocke.com
                                        Attorneys for Plaintiff,
                                        Andrew P. Napolitano




                                       12
60509/0001-21283004v1
